Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 02/16/2022 have been fully considered and they are persuasive. See reason below.

Claim Objections - withdrawn
The objection to Claim 1 because of the following informalities:  the claims recites “(hereinafter referred to as a component (a))” is withdrawn. the language “(hereinafter referred to as a component (a))” is removed from the claims.
Applicant’s arguments, see paper, filed 02/16/2022, with respect to the rejection(s) of claim(s) under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 103 based on claim amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3,7-9,21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fono-Tamo et al..

The scope and contents of the claims were discussed above.  Regarding claims 1-3, which requires a soil aggregating agent that comprises one or more seed shell components, such as a palm kernel shell component, Fono-Tamo et al. disclose providing a composition that comprises ground palm kernel shells which would have been capable of the intended use of applying to soil to act as a soil aggregating agent and thus anticipates claims 1-3.   Regarding claims 4-6, which stipulate that the seed shell component has an average diameter of 80-1,000 µm and defines particles falling within this size as granular, Fono-Tamo et al. disclose the ground palm kernel shells have a diameter of less than 425 µm and more than 212 µm. Regarding claim 7, which requires that the component has been treated with water, Fono-Tamo et al. teach treating the palm kernel shells with soapy water and clean water, thus anticipating the composition of claim 7.  Regarding claims 8-9, which recite the inherent properties of the seed shell component of a water contact angle of 0º or more and 50º or less and a lignin content of 40-60% by mass, as a composition and its properties are inseparable, the ground palm kernel shells of Fono-Tamo et al., would necessarily have had these properties.  In re Spada¸911 F.2d 705, 709 (Fed. Cir. 1990).  Additionally, Applicant’s own specification evidences that ground palm kernel shells have a water contact angle and lignin content which fall directly within the required ranges, notwithstanding the palm kernel shells being treated with water. Since the prior teaching Fono-Tamo et al. 212 um particle size is so close to Applicant’s 200 um particle size recited in claim 1, absent a showing of unexpected results for the 200 um particle size over 212 um particle size taught by Fono-Tamo et al., Fono-Tamo et al.’ 212 um particle size renders instant particle size of 200 um obvious. Regarding claim 21, which requires that the component has been treated with water having pH 6-9, Fono-Tamo et al. teach treating the palm kernel shells with soapy water and clean water. Fono-Tamo et al. does not teach the time range of water treatment of 1 -48 hours. It would have been obvious to determine the optimum time range of water for the invention in order to obtain the product yielding the best water resistance. 
 
Response to Applicant
Applicant position/argument:
Applicant has amended claim 1 to read as,
“Claim 1 (Currently Amended): A soil aggregating agent, comprising: one or more seed shell components (a) of a plant selected from the group consisting of Palmae Elaeis, Leguminosae Faboideae, Juglandaceae, Rosaceae Prunus, and Oleeae (hereinafter referred to as a component (a)), wherein the component (a) is a granular material having an average particle size of 200 um or less and 0.1 um or more” to avoid Fono-Tamo et al. granular material having an average particle size of 212 um.
Applicant agrues, “The instant application describes multiple inventive examples having an average particle size of less than 200 um (e.g., inventive product 2c and 4-10 were particles that passed through a 150 um sieve and remained on a 75 uum sieve, Spec., Jf [0111] and [0115]; Table 1). From the inventive examples described in the instant application, it is clear that the water resistance of a soil containing the granular component increases with decreasing particle size; and further, inventive products 2c and 2d (which had an average particle size of less than 200 um) had substantially higher water resistance than inventive products 1, 2a, and 2b (which had an average particle size of more than 200 um) (Spec., Table 1).”
The Examiner reproduces instant Specification Table 1 below: 
“
    PNG
    media_image1.png
    425
    606
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    474
    684
    media_image2.png
    Greyscale

The Examiner agrees that product 2c and 2d having a low particle size below 150 um have higher water resistance(sec) than product 1 and product 2a having particle size greater than 500 um. The Examiner would like to point Applicant’s attention to Product 3 having a particle size of 256 um(greater than 200 um recited in claim 1) but shows excellent water resistance of 262s. The correlation of lower particle size(um) renders higher water resistance does not appear to be factual based on Product 3 results in comparison to Products 2c and 2d results.  In addition, applicant has amended claim 1 to recite a particle size of 200 um in the claims which is slightly below the Fono-Tamo et al.’s particle size of 212 um. Since the prior teaching Fono-Tamo et al. 212 um particle size is so close to Applicant’s 200 um particle size recited in claim 1, absent a showing of unexpected results for the 200 um particle size over 212 um particle size taught by Fono-Tamo et al., Fono-Tamo et al.’s 212 um particle size renders instant particle size of 200 um obvious. Regarding claim 21, which requires that the component has been treated with water having pH 6-9, Fono-Tamo et al. teach treating the palm kernel shells with soapy water and clean water(water pH should be in the range of 6-9). Fono-Tamo et al. do not teach the time range of water treatment lasting 1 -48 hours. It would have been obvious to determine the optimum time range of water treatment for the invention in order to obtain the product yielding the best water resistance. 
Claim Objection
Claims 6,22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/Primary Examiner, Art Unit 1616